Citation Nr: 9917394	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  98-08 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from January 1971 to October 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  


REMAND

The veteran contends that he has had bilateral tinnitus ever 
since surgery for a deviated nasal septum during service in 
October 1971.  The service medical records reveal that in 
August 1971, the appellant broke his nose resulting in a 
deviated nasal septum.  An October 1971, DA Form 8-258, 
"Patient's Clearance Record," reflects that the veteran 
treated by the surgical service for a deviated nasal septum.  
Unfortunately, no additional reports pertaining to the 
October 1971 hospitalization are of record, and no action has 
been undertaken with respect to the inextricably intertwined 
issue of entitlement to service connection for postoperative 
residuals of a deviated nasal septum.  Hence, further 
development is in order.

At the hearing in February 1999, the veteran testified that 
he told the nurse he had ringing in his ears when he awoke 
after receiving general anesthesia for the nasal surgery in 
service.  He also argued that his separation medical 
examination was inadequate; that he sought treatment from a 
private physician, Dr. Jack Metcalf, in 1983; and that the 
tinnitus was continuous between 1972 to 1983, and to the 
present.  

In March 1999, Jack E. Metcalf, M.D., opined that it is at 
least as likely as not that tinnitus began after the surgery 
in service and is the result of the veteran's significant 
inner ear hearing loss.  

As the record of the appellant's inpatient treatment 
inservice is incomplete, as the appellant has yet to be 
afforded a VA examination, and as the RO has yet to exercise 
the opportunity to adjudicate the claim of entitlement to 
service connection for a deviated nasal septum, it is the 
judgment of the Board that further development is in order.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
National Personnel Records Center conduct 
a special search for records pertaining 
to the veteran's hospitalization for 
surgery for a deviated nasal septum based 
on the report of his hospital discharge 
from the United States Army Hospital, 
Fort Polk, in October 1971.

2.  The RO should request that Jack E. 
Metcalf, M.D., of 4200 West Memorial 
Road, Suite 606, Oklahoma City, Oklahoma 
73120 provide copies of any treatment 
records upon which his March 1999 
statement was based.  

3.  The RO should contact the veteran and 
request information concerning his 
employment activities since his discharge 
from service.  Specifically, the veteran 
should provide information regarding any 
noise associated with any post-service 
employment, as well as any post-service 
noise exposure in general.  

4.  The veteran should be afforded a VA 
audiological examination to determine the 
nature and etiology of any tinnitus 
present.  The appellant should also be 
afforded an opportunity to be examined by 
a otolaryngologist to determine the 
nature and etiology of a residuals of a 
deviated nasal septum.  All necessary 
tests and studies should be conducted, to 
include an audiological evaluation.  The 
examiner must review the veteran's entire 
claims folder prior to examination.  
Following examination and review of the 
record, the examiner must offer an 
opinion as to whether it is as least 
likely as not that tinnitus was caused by 
surgery for a deviated nasal septum, or 
whether it is more likely than not that 
the tinnitus is related to some other 
preservice or postservice event, 
including any post-service injury or 
noise exposure.  

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

6.  When the requested development has 
been completed, the RO should then 
adjudicate the issue of entitlement to 
service connection for postoperative 
residuals of a deviated nasal septum, and 
readjudicate the issue of entitlement to 
service connection for tinnitus.  If any 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond before the case is returned to 
the Board for further appellate review.  

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this REMAND are to assist the veteran 
in the development of his claim and to afford the veteran due 
process of the law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate outcome of the veteran's 
appeal.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he receives further notice.


		
DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


